Title: To Thomas Jefferson from Stephen Thorn, 27 December 1800
From: Thorn, Stephen
To: Jefferson, Thomas



Honourd Sir
Norfolk Decem 27. 1800

The enclosed letters for you were particularly entrusted to me by the author who is my friend—I have been several Years in Europe on my travels, and returned to this port in the US. frigate Portsmouth, and had not some private concerns (which I was in hopes daily to have finished) prevented, I should err long this have deliverd them in person as requested, and as they are of Consequence I have at length put them in the post Office—I hope you will receive them safe—the two books are also from the author—I shall go from this to Richmond being invited by Gov. Monroe to pass that way, I have the pleasure of his acquaintance, and when I pass Washington, I shall hope to hear all have arived
I am with great respect your very huml: Sert.

Stepn: Thorn

 